                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 STEVEN D. LISLE, JR.,

                           Plaintiff,

 v.                                               Case No. 3:16-CV-421-NJR-GCS

 JAMES DIERCKS, DANIEL DUNN,
 FRANK EOVALDI, JACQUELINE
 LASHBROOK, and KEVIN MURRAY,

                           Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Steven Lisle, Jr., an inmate in the Illinois Department of Corrections, filed

this lawsuit in April 2016 pursuant to 42 U.S.C. § 1983 alleging Defendants violated his

constitutional rights (Doc. 1). On May 21, 2019, the Court dismissed Lisle’s case with

prejudice because he engaged in sexual misconduct during his deposition (Doc. 130).

Lisle appealed, but his appeal was dismissed on September 4, 2019, for failure to pay the

required $505 docketing fee (Doc. 148-1).

       Now pending before the Court is the Bill of Costs filed by Defendants on

September 24, 2019 (Doc. 150). Defendants seek to recover $353.95 for transcripts they

obtained for use in the case. Lisle filed a timely objection in the form of a motion asking

the Court to deny Defendants’ Bill of Costs because he is indigent and the Defendants’

“late request” for costs is intended to “harass and inflict extreme punishment” on him

(Doc. 152). Lisle asserts that the Court’s dismissal of his complaint was an extreme and

harsh enough sanction already; thus, the Bill of Costs should be denied.

                                        Page 1 of 3
       Federal Rule of Civil Procedure 54(d)(1) provides that “costs—other than

attorney’s fees—should be allowed to the prevailing party” unless a federal statute, the

Federal Rules of Civil Procedure, or a court order provides otherwise. “The rule provides

a presumption that the losing party will pay costs but grants the court discretion to direct

otherwise.” Rivera v. City of Chicago, 469 F.3d 631, 634 (7th Cir. 2006).

       The denial of costs may be warranted if the losing party is indigent and has no

ability to pay. Id.; see also Mother and Father v. Cassidy, 338 F.3d 704, 708 (7th Cir. 2003). To

deny a bill of costs on the grounds of indigence, “the district court must make a threshold

factual finding that the losing party is ‘incapable of paying the court imposed costs at this

time or in the future.’” Id. at 635 (quoting McGill v. Faulkner, 18 F.3d 456, 459 (7th Cir.

1994)). “The burden is on the losing party to provide the district court with sufficient

documentation to support such a finding.” Id. (internal quotations omitted). Next, the

district court “should consider the amount of costs, the good faith of the losing party, and

the closeness and difficulty of the issues raised by a case when using its discretion to deny

costs.” Id.

       First, the Court notes that although Lisle characterizes the Bill of Costs as being

“late,” neither Rule 54(d) nor this Court’s Local Rules contain a deadline for filing for

costs. See FED. R. CIV. P. 54(d); SDIL-LR 54.2. Thus, the Bill of Costs was timely filed.

       Second, although Lisle was granted pauper status when this action commenced

and he is likely to remain indigent given his parole date of September 24, 2040, 1 the Court



1 See IDOC Inmate Locator, https://www2.illinois.gov/idoc/Offender/pages/inmatesearch.aspx (last
visited Oct. 18, 2019).


                                         Page 2 of 3
notes that the amount sought by Defendants is not astronomical. Furthermore, while

Lisle may have initially instituted this matter in good faith, his actions during his

deposition do not support a finding of good faith. And due to those actions, the Court

never had an opportunity to assess the closeness and difficulty of the issues raised.

      For these reasons, the Court finds that Defendants should be awarded costs.

Plaintiff Steven Lisle, Jr.’s objection to the Bill of Costs is OVERRULED. Lisle is

ORDERED to pay Defendants’ costs in the amount of $353.95.

      IT IS SO ORDERED.

      DATED: October 18, 2019


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                       Page 3 of 3
